internal_revenue_service number release date index numbers ---------------------------------------------------- ------------------------------ -------------------------------------------------- ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ----------------------------------------------------- telephone number ---------------------- refer reply to cc ita plr-127247-17 date date re request for a private_letter_ruling under sec_197 legend taxpayer ----------------------------------------------------- ---------------------------------------- member ----------------------------------------------------- ------------------------------------------------------ year1 year2 date1 date2 date3 date4 date5 date6 date7 date8 state1 ------- ------- ----------------------- ----------------------- -------------------------- ------------------- --------------------------- -------------------------- ----------------------- ----------------------- ------------- plr-127247-17 state2 a -------------- ---- -------------------------- b ----------------------------------------------------- c ----------------------------------------------------- --------------------------------------- d e f g h i j k l m n o p q r ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ --------- --------------------------------- -------------------- -------------------------------- ------ ---------------------------------------------------------------------- ---------------- ---- ----- ------ ----------------------- ------------------ ------------------- -------- -------- plr-127247-17 s t ------ -------- dear ---------------- this letter_ruling responds to a letter dated date and subsequent correspondence submitted by taxpayer taxpayer is requesting a ruling regarding the federal_income_tax consequences of certain transactions under sec_197 of the internal_revenue_code facts taxpayer represents the facts are as follows description of business and historic_structure c is the predecessor of taxpayer c together with its subsidiaries has historically been in the business of d prior to year1 operations were conducted primarily through multiple corporations the operating entities commonly owned by e and f g is the oldest of such operating entities and was incorporated on date1 which is before the date of enactment of sec_197 all other operating entities were formed after the date of enactment of sec_197 c was incorporated on date2 and filed form_2553 election by a small_business_corporation to be treated as a subchapter_s_corporation for federal_income_tax purposes effective date3 in date4 e and f contributed h percent of their stock in the operating entities except with respect to one of the operating entities that was sold by e and f to c creating a holding_company structure with c as the parent_corporation thereafter c filed form_8869 qualified_subchapter_s_subsidiary election to treat each of the operating entities as a qualified_subchapter_s_subsidiary qsub for federal_income_tax purposes effective date4 following the year1 restructuring c organized additional limited_liability companies together with the operating entities the subsidiaries to conduct i pre-acquisition restructuring immediately prior to the purchase transaction at issue the following restructuring steps were undertaken a b was incorporated on date5 in state1 and elected to be treated as a subchapter_s_corporation for federal_income_tax purposes plr-127247-17 b the shareholders of c contributed all of the issued and outstanding_stock of c to b in exchange for all of the outstanding_stock of b c options to purchase stock of c were converted into options to purchase stock of b d a form_8869 was filed to treat c as a qsub within the meaning of sec_1361 e c was converted from a state1 corporation to a state2 llc ie taxpayer and f the subsidiaries were converted to entities disregarded as entities separate from their sole owner within the meaning of sec_301_7701-3 of the procedure and administration regulations as a result of this restructuring b owned h percent of taxpayer which was treated as disregarded as an entity separate from b for federal_income_tax purposes b has sec_197 intangibles consisting of goodwill that is not amortizable under sec_197 in the hands of b these intangibles are associated with the business operated by g acquisition of taxpayer by member on date6 member b and e entered into the membership interest purchase agreement pursuant to which member purchased a percent of the membership interests of taxpayer from b for dollar_figurej in cash subject_to closing adjustments the purchase the purchase closed on date7 the c shareholders’ contribution of the stock of c to b followed by the purchase is treated as a transaction described in situation of revrul_99_5 1999_1_cb_434 for federal_income_tax purposes accordingly member is treated as purchasing an undivided a percent interest in the assets of taxpayer and its subsidiaries which included a significant amount of intangibles described in sec_197 associated with the business operated by g followed by member’s contribution of such assets along with the contribution by b of the remaining k percent undivided_interest in the assets of taxpayer and its subsidiaries to taxpayer a partnership pursuant to sec_721 any elections or other decisions related to tax allocations with respect to sec_704 for federal_income_tax purposes including the use of the curative or remedial methods of allocation under sec_1_704-3 of the income_tax regulations are made by taxpayer’s board_of managers the board by letter dated date in response to a request for additional information from this office taxpayer represents that the board adopted the remedial allocation method with respect to sec_704 on plr-127247-17 taxpayer’s year2 federal income return as a result h percent of the amortization deductions relating to the sec_197 intangibles associated with the business operated by g were allocated to member proposed transaction member b and taxpayer entered into the limited_liability_company agreement of taxpayer the llc agreement effective date7 the effective date pursuant to section l of the llc agreement on the m anniversary of the effective date ie on date8 member will purchase from b a portion of the membership units held by b referred to as the e buyout units and b will then immediately redeem the entire equity interests of b held by the stockholders and option holders of b including e and f collectively the founders the e buyout but not n o and p hereinafter n o and p are referred to as management the founders own approximately q percent of the b shares on a fully diluted basis and the e buyout units are approximately r percent of all issued and outstanding taxpayer membership units accordingly once the e buyout occurs management will own h percent of b and b will own a s percent partnership_interest of taxpayer which is less than percent of taxpayer and member will own t percent of taxpayer e and f will be completely redeemed out member’s plan and expectation is that it will purchase the e buyout units on the m anniversary of the effective date ie on date8 according to the terms of the llc agreement described above under the terms of the llc agreement there are no contingencies related to the e buyout apart from the passage of time in addition member is not aware of any legal economic or practical impediment that would interfere with its ability to do so the llc agreement establishes a binding commitment for member to purchase the e buyout units that are outstanding at the time of the purchase and explicitly sets forth the terms for member’s acquisition of these units member’s acquisition of taxpayer was structured in the manner described above in order to allow member to have the benefit of the industry expertise of the founders and management for at least three years following member’s acquisition member also wanted the founders and management to have an invested interest in taxpayer for the few years following the purchase to ensure a smooth transition taxpayer makes the following representations g and none of its successors has never entered into any licensing arrangement or similar transaction with any party with respect to any of its intangible assets that are treated as having been acquired by member in connection with the purchase plr-127247-17 member’s acquisition of the sec_197 intangibles pursuant to the purchase was not undertaken to avoid the operation of the anti-churning_rules of sec_197 and sec_1_197-2 none of the parties have any plan or intention to engage in any transaction that would result in the shareholders of b owning more than percent of taxpayer after the e buyout is consummated taxpayer did not make an election into the centralized partnership audit regime pursuant to sec_301_9100-22t for its year2 taxable_year rulings requested taxpayer requests the following rulings taking into account the e buyout sec_197 does not apply to limit the amount of amortization otherwise allowable with respect to member’s purchased_basis in the assets deemed acquired pursuant to revrul_99_5 as a result of member’s acquisition of a percent of taxpayer’s membership interests and taxpayer commences amortization of member’s tax basis in the sec_197 intangibles acquired pursuant to the purchase in the month of the purchase law and analysis sec_197 provides that a taxpayer shall be entitled to an amortization deduction with respect to any amortizable sec_197 intangible sec_197 further provides that the amount of such deduction is determined by amortizing the adjusted_basis for purposes of determining gain of such intangible ratably over the 15-year period beginning with the month in which such intangible is acquired for purposes of sec_197 the term amortizable sec_197 intangible is defined in sec_197 as meaning in general any sec_197 intangible that is acquired by the taxpayer after date and that is held in connection with the conduct_of_a_trade_or_business or an activity described in sec_212 pursuant to sec_197 the term amortizable sec_197 intangible does not include certain self-created intangibles except as otherwise provided in sec_197 the term sec_197 intangible is defined in sec_197 as meaning among other things a goodwill and b going_concern_value ruling_request sec_197 provides that in the case of any sec_197 intangible transferred in a transaction described in sec_197 the transferee shall be treated as the plr-127247-17 transferor for purposes of applying sec_197 with respect to so much of the adjusted_basis in the hands of the transferee as does not exceed the adjusted_basis in the hands of the transferor sec_197 provides that the transactions described in sec_197 are i any transaction described in sec_332 sec_351 sec_361 sec_721 sec_731 sec_1031 or sec_1033 and ii any transaction between members on the same affiliated_group during any taxable_year for which a consolidated_return is made by such group sec_1_197-2 provides the rules relating to sec_197 if the rules under sec_1_197-2 apply to a sec_197 intangible within the meaning of sec_1 h i sec_1_197-2 provides that the intangible is notwithstanding its treatment under sec_1_197-2 treated as an amortizable sec_197 intangible only to the extent permitted under sec_1_197-2 sec_1_197-2 provides that if a sec_197 intangible is transferred in a transaction described in sec_1_197-2 the transfer is disregarded in determining whether with respect to so much of the intangible’s basis in the hands of the transferee as does not exceed its basis in the hands of the transferor the intangible is an amortizable sec_197 intangible and the amount of the deduction under sec_197 with respect to such basis sec_1_197-2 provides that if the intangible described in sec_1 g ii a was an amortizable sec_197 intangible in the hands of the transferor the transferee will continue to amortize its adjusted_basis to the extent it does not exceed the transferor’s adjusted_basis ratably over the remainder of the transferor’s 15-year amortization period further the regulation provides that if the intangible was not an amortizable sec_197 intangible in the hands of the transferor the transferee’s adjusted_basis to the extent it does not exceed the transferor’s adjusted_basis cannot be amortized under sec_197 in either event the intangible is treated with respect to so much of its adjusted_basis in the hands of the transferee as exceeds its adjusted_basis in the hands of the transferor in the same manner for purposes of sec_197 as an intangible acquired from the transferor in a transaction that is not described in sec_1 g ii c the rules of sec_1_197-2 also apply to any subsequent transfers of the intangible in a transaction described in sec_1_197-2 section sec_1_197-2 specifically lists any transaction described in sec_721 as among the transactions covered by the rules of sec_1_197-2 sec_197 provides the anti-churning_rules for purposes of sec_197 sec_197 provides that the term amortizable sec_197 intangible shall not include any sec_197 intangible that is described in sec_197 or b or for which depreciation or amortization would not have been allowable but for sec_197 and that is acquired by the taxpayer after date if i the intangible was held or used at any time on or after date and on or before date by the taxpayer or a related_person ii the intangible was acquired from a person who held such intangible at any plr-127247-17 time on or after date and on or before date and as part of the transaction the user of such intangible does not change or iii the taxpayer grants the right to use such intangible to a person or a person related to such person who held or used such intangible at any time on or after date and on or before date sec_197 defines the term related_person for purposes of sec_197 sec_197 provides that a person hereinafter in sec_197 referred to as the related_person is related to any person if i the related_person bears a relationship to such person specified in sec_267 or sec_707 or ii the related_person and such person are engaged in trades_or_businesses under common_control within the meaning of sec_41 and b for purposes of sec_197 in applying sec_267 or sec_707 percent is substituted for percent sec_1_197-2 provides the rules relating to sec_197 pursuant to sec_1 h i sec_1_197-2 applies to sec_197 intangibles sec_1_197-2 further provides that sec_197 intangibles are goodwill and going_concern_value that was held or used at any time during the transition_period and any other sec_197 intangible that was held or used at any time during the transition_period and was not depreciable or amortizable under prior_law sec_1_197-2 provides that the purpose of the anti-churning_rules of sec_197 and sec_1_197-2 is to prevent the amortization of sec_197 intangibles unless they are transferred after the applicable effective date in a transaction giving rise to a significant change in ownership or use sec_1_197-2 provides that except as otherwise provided in sec_1 h a sec_197 intangible acquired by a taxpayer after the applicable effective date does not qualify for amortization under sec_197 if -- i the taxpayer or a related_person held or used the intangible or an interest therein at any time during the transition_period ii the taxpayer acquired the intangible from a person that held the intangible at any time during the transition_period and as part of the transaction the user of the intangible does not change or iii the taxpayer grants the right to use the intangible to a person that held or used the intangible at any time during the transition_period or to a person related to that person but only if the transaction in which the taxpayer grants the right and the transaction in which the taxpayer acquired the intangible are part of a series of related transactions sec_1_197-2 provides that for purposes of sec_1_197-2 the transition_period is date if the acquiring taxpayer has made a valid retroactive election pursuant to sec_1_197-1t and the period beginning on date and ending on date in all other cases plr-127247-17 sec_1_197-2 provides that except as otherwise provided in sec_1 h ii a person is related to another person for purposes of sec_1_197-2 if a the person bears a relationship to that person that would be specified in sec_267 determined without regard to sec_267 and by substitution sec_267 if those sections were amended by substituting percent for percent or b the person bears a relationship to that person that would be specified in sec_707 if that section were amended by substituting percent for percent or c the persons are engaged in trades_or_businesses under common_control within the meaning of sec_41 and b sec_1_197-2 provides that except as provided in sec_1_197-2 certain taxable stock acquisitions a person is treated as related to another person for purposes of this sec_1_197-2 if the relationship exists - a in the case of a single transaction immediately before or immediately after the transaction in which the intangible is acquired and b in the case of a series of related transactions or a series of transactions that together comprise a qualified_stock_purchase within the meaning of sec_338 qualified_stock_purchase immediately before the earliest such transaction or immediately after the last such transaction sec_1_197-2 provides that a corporation partnership or trust that owned or used a sec_197 intangible at any time during the transition_period and that is no longer in existence is deemed for purposes of determining whether a taxpayer acquiring the intangible is related to such entity to be in existence at the time of the acquisition in this case taxpayer represents that i as a result of the purchase member is treated as purchasing an undivided a percent interest in the assets of taxpayer and its subsidiaries ii such assets included a significant amount of sec_197 intangibles associated with the business operated by g iii the llc agreement establishes a binding commitment for member to purchase the e buyout units that are outstanding at the time of the purchase and explicitly sets forth the terms for member’s acquisition of these units iv on the m anniversary of the effective date ie on date8 member will purchase from b the e buyout units and b will then immediately redeem the entire equity interests of b held by all stockholders and option holders of b other than management and v as a result of iv above management will own h percent of b and b will own a s percent partnership_interest in taxpayer which is less than percent these are material representations pursuant to sec_1_197-2 g is treated as still in existence for purposes of applying the anti-churning_rules of sec_1_197-2 further based solely on taxpayer’s representation that the llc agreement establishes a binding commitment for member plr-127247-17 to purchase the e buyout units that are outstanding at the time of the purchase and explicitly sets forth the terms for member’s acquisition of these units we find that the sec_197 intangibles are acquired in a series of related transactions and the e buyout is the last transaction assuming the e buyout occurs and based solely on taxpayer’s representation that immediately after the e buyout occurs management which does not include e and f will own h percent of b and b will own a partnership_interest of less than percent in taxpayer we conclude that the anti-churning_rules of sec_197 and sec_1_197-2 do not apply with respect to member’s purchased_basis in the sec_197 intangibles deemed acquired pursuant to revrul_99_5 as a result of member’s acquisition of a percent of taxpayer’s membership interests ruling_request sec_1_197-2 provides that in general the basis of an amortizable sec_197 intangible is amortized ratably over the 15-year period beginning on the later of a the first day of the month in which the property is acquired or b in the case of property held in connection with the conduct_of_a_trade_or_business or in an activity described in sec_212 the first day of the month in which the conduct of the trade_or_business or the activity begins as stated under ruling_request taxpayer represents that i as a result of the purchase member is treated as purchasing an undivided a percent interest in the assets of taxpayer and its subsidiaries and ii immediately after the e buyout occurs management which does not include e and f will own h percent of b and b will own a partnership_interest of less than percent in taxpayer these are material representations based solely on these representations and assuming the e buyout occurs we conclude that taxpayer commences amortization of member’s tax basis in the sec_197 intangibles acquired pursuant to the purchase ie tax basis in a percent of the sec_197 intangibles on the first day of the month of the purchase conclusions based solely on the facts and representations submitted and the law and analysis as set forth above we rule that assuming the e buyout occurs and taking into account the e buyout sec_197 does not apply to limit the amount of amortization otherwise allowable with respect to member’s purchased_basis in the sec_197 intangibles deemed acquired pursuant to revrul_99_5 as a result of member’s acquisition of a percent of taxpayer’s membership interests and assuming the e buyout occurs and taking into account the e buyout taxpayer commences amortization of member’s tax basis in the sec_197 intangibles acquired pursuant to the purchase in the month of the purchase plr-127247-17 except as expressly set forth above no opinion is expressed or implied concerning the federal tax consequences of the facts described above under any other provision of the code or regulations specifically no opinion is expressed or implied concerning the federal_income_tax treatment of the formation of b followed by the contribution of c and its qsub election the federal_income_tax treatment of the purchase except as expressly provided in the rulings above the federal_income_tax treatment of the e buyout or whether taxpayer is properly applying the remedial allocation method under sec_1_704-3 the effectiveness of this letter_ruling is conditioned upon taxpayer b the founders and member agreeing if requested to an extension of their respective statutes of limitations on assessment with respect to any issues raised by this letter_ruling provided the extension is for a period acceptable to the internal_revenue_service furthermore the effectiveness of this letter_ruling is also conditioned upon b owning directly or indirectly percent or less of the interests in taxpayer on the m anniversary of the effective date ie on date8 the rulings contained in this letter_ruling are based upon facts and representations submitted by taxpayer accompanying penalty of perjury statements executed by appropriate parties while this office has not verified any of the material submitted in support of this letter_ruling request all material is subject_to verification on examination a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant a copy is enclosed for that purpose alternatively a taxpayer filing its federal_income_tax return electronically may satisfy this requirement by attaching a statement to the return that provides the date and control number of the letter_ruling this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-127247-17 in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representatives we are also sending a copy of this letter to the appropriate operating division director sincerely kathleen reed kathleen reed chief branch office of associate chief_counsel income_tax accounting enclosures copy of this letter copy for sec_6110 purposes
